                                Case 2:20-cv-00742-APG-EJY Document 25 Filed 07/07/20 Page 1 of 3



                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       Shaina R. Plaksin, Esq.
                                Nevada Bar No. 13935
                        4       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        5       Las Vegas, NV 89148
                        6       Phone: (702) 856-7430
                                Fax: (702) 447-8048
                        7       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        8       Email: shaina.plaksin@knepperclark.com
                        9
                                David H. Krieger, Esq.
                      10        Nevada Bar No. 9086
                                KRIEGER LAW GROUP, LLC
                      11        2850 W. Horizon Ridge Parkway, Suite 200
                                Henderson, NV 89052
                      12        Phone: (702) 848-3855, Ext. 101
                                Email: dkrieger@kriegerlawgroup.com
                      13

                      14        Counsel for Plaintiff

                      15                                         UNITED STATES DISTRICT COURT

                      16                                             DISTRICT OF NEVADA

                      17        MARCIA LEE,                                      Case No. 2:20-cv-00742-APG-EJY
                      18                            Plaintiff,                   STIPULATION AND ORDER TO EXTEND
                                                                                 TIME FOR PLAINTIFF TO RESPOND TO
                      19                v.                                       MOTION TO DISMISS
                      20        EQUIFAX INFORMATION SERVICES,                    [FIRST REQUEST]
                                LLC; PHH MORTGAGE CORPORATION;
                      21        and TRANS UNION LLC,                             Complaint filed: April 24, 2020
                      22                            Defendants.
                      23
                                        Plaintiff Marcia Lee (“Plaintiff”), by and through her counsel of record, and Defendant
                      24

                      25        Trans Union LLC (“Trans Union”) have agreed and stipulated to the following:

                      26                1.      On April 24, 2020, Plaintiff filed a Complaint [ECF Dkt. 1].
                      27

                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:20-cv-00742-APG-EJY Document 25 Filed 07/07/20 Page 2 of 3



                                       2.      On June 23, 2020, Trans Union filed a Motion to Dismiss the Complaint [ECF
                         1

                         2      Dkt.23].

                         3             3.      Plaintiff’s Response is due July 7, 2020.

                         4             4.      Plaintiff and Trans Union have agreed to extend Plaintiff’s response fourteen days
                         5
                                in order for the parties to continue engaging in settlement discussions, and resolution without
                         6
                                burdening the Court with potentially unnecessary briefing aids in judicial economy, and to extend
                         7
                                Trans Union’s deadline to file a reply in support of her motion for fourteen days for the same
                         8
                                reasons. As a result, both Plaintiff and Trans Union hereby request this Court to further extend
                         9

                      10        the date for Plaintiff to respond to Trans Union’s Motion to Dismiss Complaint until July 21, 2020

                      11        and to extend the date for Trans Union to file their Reply until August 4, 2020.
                      12               This stipulation is made in good faith, is not interposed for delay, and is not filed for an
                      13
                                improper purpose
                      14
                                       IT IS SO STIPULATED.
                      15               Dated July 7, 2020
                      16         KNEPPER & CLARK LLC                                   QUILLING SELANDER LOWNDS WINSLETT
                                                                                       & MOSER, P.C.
                      17         /s/ Shaina R. Plaksin
                      18         Matthew I. Knepper, Esq., SBN 12796                   /s/ Jennifer R. Bergh
                                 Miles N. Clark, Esq., SBN 13848                       Jennifer R. Bergh, Esq., SBN 14480
                      19         Shaina R. Plaksin, Esq., SBN 13935                    6900 N. Dallas Parkway, Suite 800
                                 5510 So. Fort Apache Rd, Suite 30                     Plano, Texas 75024
                      20         Las Vegas, NV 89148                                   Email: jbergh@qslwm.com
                                 Email: matthew.knepper@knepperclark.com
                      21
                                 Email: miles.clark@knepperclark.com                   ALVERSON TAYLOR & SANDERS
                      22         Email: shaina.plaksin@knepperclark.com                Trevor Waite, Esq., SBN 13779
                                                                                       6605 Grand Montecito Parkway, Suite 200
                      23         KRIEGER LAW GROUP, LLC                                Las Vegas, NV 89149
                                 David H. Krieger, Esq., SBN 9086                      Email: twaite@alversontaylor.com
                      24         Shawn W. Miller, Esq., SBN 7825
                                 2850 W. Horizon Ridge Parkway, Suite 200              Counsel for Defendant
                      25                                                               Trans Union LLC
                                 Henderson, NV 89052
                      26         Email: dkrieger@kriegerlawgroup.com
                                 Email: smiller@kriegerlawgroup.com
                      27
                                 Counsel for Plaintiff
                      28
                                                                              2 of 3
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:20-cv-00742-APG-EJY Document 25 Filed 07/07/20 Page 3 of 3



                                 KRAVITZ, SCHNITZER & JOHNSON                   CLARK HILL PLLC
                         1

                         2       /s/ Gary E. Schnitzer                          /s/ Jeremy J. Thompson
                                 Gary E. Schnitzer, Esq., SBN 395               Jeremy J. Thompson, Esq., SBN 12503
                         3       8985 S. Eastern Avenue, Suite 200,             3800 Howard Hughes Parkway, Suite 500
                                 Las Vegas, NV 89123                            Las Vegas, NV 89169
                         4       Email: GSchnitzer@ksjattorneys.com             Email: jthompson@clarkhill.com
                         5
                                 TROUTMAN SANDERS LLP                           Counsel for Defendant
                         6       Kevin Kieffer, Esq., SBN 7045                  Equifax Information Services LLC
                                 5 Park Plaza, Suite 1400
                         7       Irvine, CA 92614
                                 Email: Kevin.Kieffer@troutman.com
                         8

                         9       Counsel for Defendant
                                 PHH Mortgage Corporation
                      10
                                                         ORDER GRANTING
                      11            STIPULATION TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO
                                 MOTION TO DISMISS AND FOR DEFENDANT TO FILE REPLY IN SUPPORT OF
                      12
                                                        MOTION TO DISMISS
                      13
                                IT IS SO ORDERED.
                      14                                         ________________________________________
                                                                 UNITED STATES DISTRICT JUDGE
                      15                                                                        7/7/2020
                                                                                       DATED: _______________
                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27                                                    Lee v. Equifax Information Services, LLC et al
                                                                                       Case No: 2:20-cv-00742-APG-EJY
                      28
                                                                       3 of 3
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
